The appellant failed to comply with the rules in reference to perfecting his appeal. The appeal was, therefore, dismissed. In view of the fact that the interests of infants are involved, we have decided to grant a further extension of time, on condition that the appeal he perfected and brought on for argument on the first Monday of the March term. No further extension of time will be granted. The record of appeal now on file in this court is not properly here, and should be returned to the Surrogate’s Court of Queens county. Present — Kelly, P. J., Rich, Manning, Kelby and Young, JJ. Settle order on notice.